GODBOLD, Senior Circuit Judge,
concurring dubitante:
This case was brought as a facial attack on lawyer advertising rules and was presented to the district court as such, and is presented to this court as such:
That ruhng [the district court’s summary judgment] conflicts with recent commercial speech decisions of the United States Supreme Court, which permitted facial constitutional challenges to commercial speech regulations. (Citing Edenfield v. Fain [Fane, — U.S. -], 113 S.Ct. 1792 [123 L.Ed.2d 543] (1993), and U.S. v. Edge Broadcasting Co. [— U.S. -, -], 113 S.Ct. 2696, 2706 [125 L.Ed.2d 345] (1993).
Appellant’s brief p. ii.
The district court responded to the case as presented. Despite the presentation in both courts as a facial challenge the court has recharacterized the case as an “as-applied” attack. I concur in that result because, as best I can tell, it is required of us, but I do so dubiously because I cannot discern with any degree of confidence what, if anything, is left of the facial/as-applied distinction in commercial speech eases, especially in the field of regulation of lawyer advertising.